CONCURRING OPINION
I concur in the result reached by the majority opinion.
It is my opinion that the trial court erred in sustaining the motion to strike out the appellants' objections to the probate of the will. I do not agree that the executor and the trustees named in the purported will must be sued in the capacity in which they are named in order that they may be bound by the decree of the court rendered in such proceedings. Our statute provides that in actions to resist the probate of alleged wills "the executor and all other persons beneficially *Page 456 
interested therein shall be made defendants thereto." § 7-504 Burns Ind. Statutes 1933. This does not mean that the executrix named in the purported will involved herein must be sued in such representative capacity. Prior to the probate of the will and to her appointment as executrix by the court, she has no capacity in which she may be sued except her individual capacity. After her appointment as executrix the statute confers upon her a right to sue in such representative capacity. § 6-901 Burns' Ind. Statutes 1933. She is then an officer of the court and enjoys, as such, a separate legal entity, but prior to the probate of the will she can act only in her individual capacity. She is under no legal duty to offer the will for probate and there is no obligation placed upon her as the executrix named in the will to defend it where its probate is resisted. Doan v. Herod, Admr. (1914),56 Ind. App. 663, 104 N.E. 385. Indeed, if she should employ counsel and actively engage in supporting the purported will in an action to resist its probate, she acts in so doing in her individual capacity only, and she cannot bind the estate by any contract which she might make when the proceedings result adversely to her. Doan v. Herod, Admr., supra. Until the written instrument has been admitted to probate, no legal rights are established thereby. Pitts v. Melser (1880), 72 Ind. 469. Until it has been established as a will, there can be no executor.
There is no foundation therefore, by which we can say that in the proceedings to resist the probate of a will the executor named therein must be sued in a representative capacity. All that the statute requires is that the person who is named as executor and "all other persons beneficially interested therein" shall be made parties to the litigation.
All of the persons beneficially interested in the will *Page 457 
involved in this proceeding were before the court, either as parties plaintiff or defendant. The court had jurisdiction of their persons and the subject-matter of this litigation. If there were a defect of parties, this question should have been raised by proper pleading. As was said by our Supreme Court recently:
"A defect of parties which is not apparent on the face of the complaint must be reached by a plea in abatement, but where the defect is apparent on the face of the pleading a demurrer is the proper method of reaching such a defect. If the question of a defect of parties is not raised by a demurrer or by a plea in abatement, the objection to such defect is deemed to have been waived, consequently, appellant has waived any question predicated on defect of parties." Watson v. Burnett (1939), (Ind.) 23 N.E.2d 420, 424.
The persons beneficially interested in this will and the person named as executor therein were before the court. That they would be bound by any decree that the court might properly render in this proceeding seems to me unquestionable.
It is my opinion that this verified motion to dismiss this action was in effect a plea in abatement. If so, the court should have heard evidence thereon and given the parties an opportunity to amend their complaint if it was found to be insufficient. In any event, it was error to sustain the motion and to dismiss the proceedings.